Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the claims filed 5/30/2019. Claims 1, 2, and 12 are amended. Claims 23-30 are subject to a restriction requirement, are not rejoined as not having all of the limitations of an allowed claim and are cancelled.  


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Final authorization for this examiner’s amendment was given in a telephone interview with John Harmon 12/17/2021. 

The CLAIMS have been amended as follows: 

1. A propulsion system comprising: 
a reservoir containing a propellant; 
a thruster; 
at least one valve disposed between the reservoir and the thruster, wherein the at least one valve includes a first plurality of through holes extending from a first side of the at least one valve to a second side of the at least one valve opposite the first side; 
a first power source electrically connected to the propellant and the at least one valve, wherein in a first initial operating mode the first plurality of through holes of the at least one valve are substantially free of the propellant, and wherein in a second operating mode the first power source applies a voltage potential to the at least one valve relative to the propellant to wet the first plurality of through holes of the at least one valve with the propellant to place the reservoir in fluid communication with the thruster.  
2. The propulsion system of claim 1, wherein the at least one valve comprises: 

an insulating layer disposed on 
a hydrophobic layer disposed on at least an upstream surface of the 
12. A propulsion system comprising: 
a reservoir containing a propellant; 
a thruster; 
at least one valve disposed between the reservoir and the thruster, the at least one valve comprising: 
a substrate comprising a plurality of through holes; 
an insulating layer disposed on 
a hydrophobic layer disposed on at least an upstream surface of the substrate, wherein the hydrophobic layer is more hydrophobic than the insulating layer and the substrate, and wherein the hydrophobic layer is disposed on the insulating layer; and 
a first power source electrically connected to the propellant and the at least one valve.  



Allowable Subject Matter
Claims 1-22 are allowable.
The following is an examiner’s statement of reasons for allowance: The nearest prior art is Lonzano 2019/0264666.
Regarding claim 1, the prior art neither teaches nor renders obvious a propulsion system wherein in a first  initial operating mode the plurality of through holes of the at least one valve  are substantially free of the propellant, and wherein in a second operating mode  the first power source applies a voltage potential to the at least one valve  relative to the propellant to wet the first plurality of through holes of the at  least one valve with the propellant to place the reservoir in fluid  communication with the thruster in combination with the other limitations of the claims.
Regarding claim 12, the prior art neither teaches nor renders obvious a propulsion system  comprising: at least one valve  disposed between the reservoir and the thruster, the at least one valve  comprising: a substrate comprising a plurality of through-holes; an insulating  layer disposed on a surface of the substrate and disposed on a surface of the  through-holes; and a hydrophobic layer disposed on at least an upstream surface  of the substrate, wherein the hydrophobic layer is more hydrophobic than the  insulating layer and the substrate, and wherein the hydrophobic layer is  disposed on the insulating layer; and a first power source electrically  connected to the propellant and the at least one valve in combination with the other limitations of the claims.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792. The examiner can normally be reached Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741



/ARUN GOYAL/Primary Examiner, Art Unit 3741